Motion by certain Suffolk County towns to vacate, pursuant to CPLR 5519 (c), a purported automatic stay of all proceedings to enforce a judgment of the Supreme Courifc, Suffolk County (Doyle, J.), dated June 10,1985 pending appeal.
Motion granted to the extent that the subject judgment shall remain in full force and effect pending the determination of the appeal therefrom.
We note that the issues of who should properly represent the County of Suffolk in related matters involving the Shoreham Nuclear Power Plant and the status, if any, in these related matters of the law firm of Kirkpatrick & Lockart, were not argued before Special Term and were not determined in the subject judgment, and we deem it inappropriate, under the circumstances, particularly in the absence of a complete record with respect thereto, to decide these issues on the appeal from the judgment. Mollen, P. J., Mangano, Brown, Weinstein and Rubin, JJ., concur.